Citation Nr: 0331013	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  00-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected residuals of a 
compound, comminuted fracture of the right tibia and a 
simple fracture of the right fibula.

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
residuals of a compound, comminuted fracture of the right 
tibia and a simple fracture of the right fibula.

3.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected 
residuals of a compound, comminuted fracture of the right 
tibia and a simple fracture of the right fibula.

4.  Entitlement to an increased rating for the residuals of 
a compound, comminuted fracture of the right tibia and a 
simple fracture of the right fibula, currently evaluated as 
30 percent disabling.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her daughter


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
December 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating action of the RO.  A 
notice of disagreement was received in May 2000 and the RO 
issued a statement of the case in June 2000.  A substantive 
appeal was received from the veteran later that same month.  

In May 2003, the veteran appeared at a personal hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is associated with the record.  

The Board's decision on the claim for service connection for 
a right hip disability is set forth below; however, the 
claims for secondary service connection for low back and 
left hip disabilities and for an increased rating for the 
residuals of the fractures of the right tibia and fibula are 
addressed in the remand following the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim of service connection for a right hip 
disability has been accomplished.  

2.  Competent medical evidence indicates that the veteran's 
right hip strain is the result of the service-connected 
residuals of a compound, comminuted fracture of the right 
tibia and a simple fracture of the right fibula.


CONCLUSION OF LAW

Right hip strain is proximately due to or the result of the 
veteran's service-connected residuals of a compound, 
comminuted fracture of the right tibia and a simple fracture 
of the right fibula.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim of service 
connection for a right hip disability, the Board finds all 
notification and development action needed to fairly 
adjudicate that claim has been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1995).  

In a June 1963 rating action, service connection was granted 
and a 20 percent evaluation assigned for residuals of a 
compound, comminuted fracture of the right tibia and a 
simple fracture of the right fibula.  In the March 2000 
rating action presently on appeal, the RO increased the 
disability evaluation to 30 percent, effective May 7, 1999.  
The veteran contends that she has a right hip disability 
which is related to the service-connected right lower 
extremity disability.

The veteran underwent VA examination in October 1999.  At 
that time, she reported the history of her in-service injury 
and complained of increased pain in her right hip since that 
accident.  On physical examination, the examiner noted that 
the veteran's right leg was 2 cm shorter than the left.  
With regard to the right hip, the examiner noted there was 
no trochanteric tenderness and no obvious sighs of trauma or 
ecchymosis. There was no pain or tenderness elicited with 
range of motion.  X-ray studies of the right hip were 
considered negative.  The assessment included right hip 
strain secondary to compound fracture.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2002); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993). 

In this case, the report of the October 1999 VA examination 
includes the examiner's opinion that the veteran has a right 
hip disability (specifically, right hip strain) that is 
causally related to her service-connected right lower 
extremity disability.  Such opinion is not otherwise 
contradicted by other medical evidence or opinion on file in 
this matter.  

Under these circumstances, the Board concludes that the 
criteria for a grant of secondary service connection for 
right hip strain are met. 


ORDER

Service connection for right hip strain, as secondary to 
service-connected residuals of a compound, comminuted 
fracture of the right tibia and a simple fracture of the 
right fibula, is granted.


REMAND

As noted hereinabove, then VCAA and implementing regulations 
include enhanced duties on the part of VA to notify and 
assist claimants with regard to their claims.  38 U.S.C.A. § 
5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  The Board finds 
that these duties have not fully been met with respect to 
the claims remaining on appeal.

Initially, the Board points out that the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the remaining issues on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the Department 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO's notice to 
the veteran must explain that the veteran has a full one-
year period for response.  See 38 C.F.R. § 5103; Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  After providing the appropriate notice to 
the veteran and her representative, the RO should attempt to 
obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  

The Board further finds that specific additional development 
of the claims on appeal is warranted.  During the May 2003 
hearing, the veteran testified that her right lower 
extremity disability has increased in severity since the 
October 1999 VA examination.  Moreover, with regard to the 
claimed back disability, the Board notes that a November 
1999 statement from a private chiropractor notes that the 
veteran has received periodic chiropractic care for back 
pain which is "consistent with her history of right leg 
injury" and resultant leg length discrepancy.  Other than 
her own contentions, however, there is no evidence 
pertaining to the current existence, or source, of any left 
hip disability.

Given the enhanced duties to assist and notify under the 
VCAA, the Board finds that the case should be remanded so 
that the RO can attempt to obtain pertinent treatment 
records and to arrange for the veteran to undergo VA 
examination in connection with the claim for increase and 
the claim for service connection for a back disability.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The veteran 
is hereby advised that a failure to report to any such 
scheduled examination, without good cause, may well result 
in a denial of the claims.  See 38 C.F.R. § 3.655.  Examples 
of good cause include, but are not limited to, the illness 
or hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA 
prior to adjudicating the claims on appeal.  The 
supplemental statement of the case (SSOC) that explains the 
basis for the RO's determinations must include citation to 
the pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§  3.102 and 3.159 (2003)-not cited to in the 
June 2002 SSOC.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should furnish to the veteran 
and her representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to the 
veteran's claims.

To ensure that the duty to notify the 
veteran of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
veteran provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information, and, if necessary, 
authorization, is provided.  The RO's 
letter should also invite the veteran to 
submit any pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond.    

2.  If the veteran responds, the RO 
should assist her in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159 (2003).  If any records sought are 
not obtained, the RO should notify the 
veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated 
with the claims file, or a reasonable 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination to obtain information as to 
the current nature and likely etiology 
of the claimed back and left hip 
disabilities, and the severity of the 
residuals of a compound, comminuted 
fracture of the right tibia and a simple 
fracture of the right fibula.  The 
entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

The examiner should expressly indicate 
whether the veteran currently has a back 
disability, and the specific diagnosis 
therefore (i.e., the specific pathology 
associated with the back underlying any 
complaints of pain).  Based on the 
examination of the veteran and review of 
the record, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently demonstrated back disability 
is proximately due to or the result of 
the result of the service-connected 
residuals of a compound, comminuted 
fracture of the right tibia and a simple 
fracture of the right fibula.  

With regard to the residuals of the 
compound, comminuted fracture of the 
right tibia and a simple fracture of the 
right fibula, the examiner should note 
whether there is nonunion of the tibia 
and fibula, with loose motion, requiring 
a brace, or whether extension of the 
right leg is limited to 30 degrees.    

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails report to the 
scheduled examination, the RO must 
obtain and associate with the claims 
file copies of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo examination in 
connection with the claim for service 
connection for a left hip disability, if 
appropriate), has been accomplished.  
Specifically, the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate, in 
adjudicating the claim for increase.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental statement of 
the case (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003), and 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



